Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 1 of 37




                        Exhibit C

        REDACTED VERSION OF
    DOCUMENT SOUGHT TO BE SEALED
  Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 2 of 37
       HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                      Page 1
               UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF CALIFORNIA
            SAN FRANCISCO/OAKLAND DIVISION
-------------------------------------X
FACEBOOK, INC., a Delaware           )
corporation,                         )
                                     )
             Plaintiff/Counterlaim   ) Case No.
             Defendant,              ) 3:20-CV-07182
                                     ) JCS
       vs.                           )
                                     )
BRANDTOTAL, LTD., an Israeli         )
corporation, and UNIMANIA, INC.,     )
a Delaware corporation,              )
                                     )
             Defendants/Counterclaim )
             Plaintiffs.             )
-------------------------------------X

   ** H I G H L Y         C O N F I D E N T I A L **
                  ATTORNEYS EYES' ONLY


VIDEOCONFERENCE VIDEOTAPED 30(b)(6) DEPOSITION OF
                      FACEBOOK, INC.
                  by corporate designee
                         JOSH NEWMAN


                Friday, January 15, 2021
                         11:40 a.m.




Remotely Reported Stenographically By:
Mayleen Ahmed, RMR, CRR, CRC, CSR-CA 14380
Job No.: 001106


               TransPerfect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 3 of 37
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 2
 1                       REMOTE APPEARANCES
 2
 3   On behalf of the Plaintiff:
 4     ARI HOLTZBLATT, ESQ.
       ROBIN BURRELL, ESQ.
 5     WILMER CUTLER PICKERING HALE AND DORR LLP
       1875 Pennsylvania Avenue, NW
 6     Washington, D.C. 20006
       1.202.663.6964
 7     ari.holtzblatt@wilmerhale.com
       robin.burrell@wilmerhale.com
 8
 9
     On behalf of Defendant/Counterclaim Plaintiff:
10
       DUSTIN L. TAYLOR, ESQ.
11     HUSCH BLACKWELL LLP
       1801 Wewatta Street - Suite 1000
12     Denver, Colorado 80202
       dustin.taylor@huschblackwell.com
13
14
15   ALSO PRESENT:
16   JESSICA ROMERO, Counsel, Facebook, Inc.
17   MICHAEL CHMELAR, Counsel, Facebook, Inc.
18   STACY CHEN, Counsel, Facebook, Inc.
19   KEVIN JOHNSON, Videographer, TransPerfect
20
                           ---o0o---
21
22
23
24
25


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 4 of 37
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 26
 1                It is true that an advertiser -- an
 2   advertiser such as Ford could use Ad -- the
 3   Ad Library for insight into how its competitor, for
 4   example, Chevy, is advertising on Facebook, correct?
 5                MR. HOLTZBLATT:       Object to form.
 6         A.     They could use Ad Library -- to stick
 7   with your example, Ford could use Ad Library to
 8   understand the creative that its competitors have on
 9   the site at present.
10                Given my experience in advertising, the
11   functional value of that is little different than an
12   advertising executive at a marketing firm watching
13   the Super Bowl and seeing that there are ads for
14   both Chevy and Ford.
15         Q.     What tools other than Ad Library that
16   Facebook provides could a competitor use to gain
17   knowledge regarding how -- strike that.
18                What tools other than Ad Library that
19   Facebook provides could a competitor -- I apologize.
20   I made the same mistake again.         Strike that.
21                What tools that Facebook provides, other
22   than Ad Library, could an advertiser use to gain
23   knowledge regarding how a competitor uses
24   advertising on Facebook?
25                MR. HOLTZBLATT:       Object to form.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 5 of 37
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 27
 1         A.     Let me answer that by explaining how the
 2   products that my team and cross-functional partners
 3   build actually work.
 4                So if we think about Ad Manager, which
 5   is the primary entry-point management tool and
 6   system for all of Facebook advertising, it's where
 7   the vast majority of our advertisements are entered
 8   and managed.
 9                In that tool, a marketer, a client can
10   come in and set up their campaigns and gain
11   understanding about those campaigns.          That access to
12   that information about any performance relative to
13   those campaigns is limited and in control of the
14   advertiser that set up the campaign.
15                That is the guiding principle of how our
16   team develops products and central to the way we
17   think about data access across Facebook.
18         Q.     Okay.    Then, is it correct, then, that
19   there are no tools Facebook provides other than
20   Ad Library that an advertiser could use to gain
21   knowledge regarding how a competitor uses
22   advertising on Facebook?
23                MR. HOLTZBLATT:       Object to form.
24         A.     I wouldn't want to speculate on all the
25   different ways that an advertiser could potentially


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 6 of 37
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 28
 1   utilize their control of their own information.
 2                  Again, our products are built to provide
 3   advertisers control over their data.          They enter the
 4   advertising; they control the data.
 5         Q.       And I'm not asking you to speculate,
 6   Mr. Newman.
 7                  But is Facebook aware of any tools
 8   advertisers use, other than the Ad Library, to gain
 9   insight into how a competitor is using advertising
10   on Facebook?
11                 MR. HOLTZBLATT:      Object to form.
12         A.      Aware of Facebook tools --
13         Q.      Correct.
14         A.      -- or aware of tools in the industry?
15         Q.      My apologies.     I spoke over you.
16                 Aware of tools provided by Facebook.
17                 MR. HOLTZBLATT:      Object to form.
18         A.      Again, I'm trying to be specific here
19   about the design of the tools as to -- as opposed to
20   imagining potential utilization by the
21   literal millions of advertisers that we work with.
22                 Our products are built to provide
23   control of data to the advertisers that create the
24   campaign.    A competitor would not have access to
25   that data.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 7 of 37
               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 29
 1         Q.       I just want to make sure we're on the
 2   same page here.       I'm not asking regarding the design
 3   of the tools, and I'm not asking for you to imagine
 4   or speculate.
 5                  My question is simply:       Is Facebook
 6   aware -- such as with the example of the Ad Library
 7   being able to see what creative a competitor is
 8   running.     Is Facebook aware of any use of the tools
 9   they provide by an advertiser to gain insight into
10   how a competitor is using advertising on Facebook?
11                 MR. HOLTZBLATT:      Object to form.
12         A.      I'm afraid you lost me on that question
13   construct.    Okay?    I'm -- I'm trying to be very
14   specific.    So if you could either repeat or rephrase
15   the question, that would be helpful to me.
16         Q.      So I'll break it into some smaller
17   chunks.
18         A.      Thank you.
19         Q.      It was a long question.
20                 Okay.    I'm not asking regarding how the
21   tool was designed to be used.
22                 Do you understand that?
23         A.      The --
24                 MR. HOLTZBLATT:      Object to form.
25         Q.      Sorry.    Go ahead and pause a second


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 8 of 37
               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 31
 1   creative, from my perspective, is not significant.
 2                  But I understand what you're saying
 3   relative to an advertiser's ability to see and
 4   organize information about creative of their
 5   competitors.     The information essentially being what
 6   creative is live on Facebook at any given time.
 7                  So, broadly, to answer your question, I
 8   understand.
 9            Q.    Let's talk a little bit more about your
10   understanding of the word "insight" and make sure
11   that we're on the same page --
12           A.     Sure.
13           Q.     -- moving forward.
14                  Would you understand "insight" to
15   include the time an advertisement was seen by a
16   user?
17                  MR. HOLTZBLATT:     Object to form.
18           A.     It is a data point.      To me insight
19   requires slightly more processing than a single data
20   point.    Again, I'm trying to speak from a -- my
21   expertise as a member of the product
22   cross-functional team that develops these products
23   with the goal of providing insight to our clients.
24                  Our entire team starts with the process
25   of taking zeros and ones, converting those into


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 9 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 32
 1   pieces of information; in other words, human-
 2   readable numbers that are aggregated into concepts
 3   that advertisers can understand.
 4                 And then the subsequent step is creating
 5   products and capabilities that provide insight, or
 6   the ability to manipulate those zeros and ones
 7   turned into numbers, in a way that provides them
 8   insight.    That's my broad construct when I think,
 9   from a product standpoint, of what "insight" is.
10                 So, to answer your question directly,
11   it's when an advertiser -- excuse me -- when an
12   individual saw a single piece of creative a single
13   time, at what time that occurred, is that insight?
14   No.   That is a data point.
15          Q.     Would you understand the number of
16   interactions users have with an ad to be an insight?
17          A.     Potentially.     It is definitely a data
18   point that we want to be able to provide users in
19   our measurement products.       When they create an
20   advertising campaign, it's critical that they
21   understand the amount of impressions.
22          Q.     Is Facebook aware of any tool that an
23   advertiser can use to ascertain the number of
24   interactions users have with the advertisement of a
25   competitor?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 10 of 37
               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 33
 1                 MR. HOLTZBLATT:      Object to form.
 2         A.      That is not a tool that we would build
 3   within the Measurement Products team, and that is
 4   contrary to the ethos and essence of how we guide
 5   our product development.
 6         Q.      My question, however, sir, is slightly
 7   different.
 8                 Is Facebook aware of any tool an
 9   advertiser can use to ascertain a number of
10   interactions users have with the advertisement of a
11   competitor?
12                 MR. HOLTZBLATT:      Object to form.
13         A.      We have not built such a tool.
14         Q.      I apologize, sir.       I think we're
15   slightly talking past each other, and I just want to
16   narrow this down.
17                 I understand that Facebook has not built
18   a tool.    Is Facebook aware of an advertiser using
19   any tool that Facebook has built to ascertain a
20   number of interactions users have had with the
21   advertisement of a competitor?
22                 MR. HOLTZBLATT:      Object to form.
23         A.      We've discussed Ad Library.          I think
24   we've exhausted the competitive analysis potential,
25   say, for delving into the specific data points that


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 11 of 37
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 34
 1   are available to the public and comparing those
 2   distinctions between political advertising and
 3   non-political advertising.
 4                  Beyond that, I am not aware of products
 5   that would provide that capability.
 6           Q.     Earlier we talked about the Ads Manager
 7   tool.    Is that the correct name?
 8           A.     Ads Manager is a tool provided by
 9   Facebook, yes.
10           Q.    I just wanted to make sure I got the
11   name correct --
12           A.    Sure --
13           Q.    -- as we -- as we are shifting here.
14                 Does the Ads Manager tool enable an
15   advertiser to know the targeted audience or
16   impressions the campaign reaches on a per-day level?
17           A.    Ads Manager provides a vast number of
18   data points.    I am not enough of an expert to delve
19   into each individual data point, but I can answer
20   affirmatively to that question.
21           Q.    So that was a "yes," correct?
22           A.    Yes.
23           Q.    Skipping back a few minutes.
24                 Do you know who manages the Ad Library,
25   what team?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 12 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 43
 1




 9         Q.      On lines 8 and 9, do you see where the
10   text begins: "[I]n order to obtain measurement
11   analytics beyond what is available through the
12   analytic tools that Facebook itself provides to
13   advertisers"?
14         A.      Yes.
15         Q.      What analytic tools do measurement
16   partners have access beyond what Facebook provides
17   to advertisers?
18                 MR. HOLTZBLATT:      Object to form.
19         A.      The way I read this line 8 and 9, to me,
20   doesn't imply that the measurement partners receive
21   incremental analytic tools.
22                 My understanding of what measurement
23   partners receive is access to capabilities, and that
24   could potentially be improvements to the amount of
25   data that flows through the system in a given time


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 13 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 44
 1   frame, as a broad example.
 2




 7         Q.      And by your "clients," you mean
 8   companies that advertise on Facebook?
 9         A.      Correct.    So there are a number of
10   third-party measurement companies that are
11   measurement partners.       They provide services to
12   clients; they provide services to advertisers that
13   are not our clients.      Their services may not be
14   exclusively related to Facebook data.
15                 A primary example, I would think -- and,
16   again, I'm not familiar with all of the nearly 50
17   measurement partners.       But it's important for
18   advertisers to be able to aggregate an understanding
19   of their spend and their audience as reached on
20   multiple platforms.
21                 Those platforms could include
22   television, social media, other aspects of apps in
23   the Internet.     Obviously, Facebook is not the only
24   place where our clients advertise.          So the ability
25   to aggregate data across multiple different


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 14 of 37
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 45
 1   locations, perhaps even outdoor advertising, that's
 2   a service that is extremely valuable to an
 3   advertiser.
 4




17           Q.    Are you finished with your answer, sir?
18           A.    I am.
19           Q.    Do you recall before lunch we were
20   talking about competitive insight?
21           A.    Yes.
22                 MR. HOLTZBLATT:      Object to form.
23           Q.    I -- I know we have perhaps not the same
24   definition of "insight," so I'm going to break this
25   down.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 15 of 37
               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 46
 1            A.    If you'll allow me to pause for a
 2   moment, there's some lawnmowers in the background.
 3   I'm going to close my window.
 4                  Please continue.
 5            Q.    I have to say, your camera is really
 6   cool.     It tracks you across the room.
 7            A.    It is a Facebook product I highly
 8   recommend, on the record.        The Facebook Portal.
 9            Q.    I appreciate that, and I will actually
10   look into it.     That's really cool.       Okay.
11                  Returning --
12           A.     It's great for the grandparents.          Just
13   put it in the kitchen.       Grandma loves it.
14           Q.     Okay.   For these measurement partners I
15   discussed in the supplemental response, do these
16   measurement -- strike that.
17                  Do any of the measurement partners
18   discussed in the supplemental response provide
19   metrics of an advertiser's competitor -- strike
20   that.    Let me see if I can make this actually make
21   sense.
22                  Do any of the measurement partners
23   discussed in the supplemental response provide to an
24   advertiser, metrics a competitor's advertisement
25   receives, such as the number of total impressions?


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 16 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 47
 1                  MR. HOLTZBLATT:     Object to form.
 2         A.       No.
 3         Q.       Do any of the measurement partners
 4   referenced in the supplemental response provide to
 5   an advertiser any information on the advertiser's
 6   competitors?
 7                  MR. HOLTZBLATT:     Object to form.
 8         A.       Could you repeat the question?
 9         Q.       Yes.
10                 Do any of the measurement partners
11   referenced in the supplemental response provide to
12   an advertiser any information on the advertiser's
13   competitors?
14                 MR. HOLTZBLATT:      Object to form.
15         A.      Perhaps you could clarify it with an
16   example.
17         Q.      Sure.    Let's take our now beloved
18   example of Ford and Chevy.
19                 I believe you said there are nearly 50
20   measurement partners; is that correct?
21         A.      That's my understanding from
22   conversations I had with counsel and a member of our
23   products team that was formerly part of the
24   measurement partnerships team.
25         Q.      So of those approximately 50 measurement


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 17 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 48
 1   partners, could any of them provide information to
 2   Ford about any advertisement information Chevy is
 3   taking on the Facebook platform?
 4                  MR. HOLTZBLATT:     Object to form.
 5         A.       Let me do two things.       One, I'd rather
 6   we use as examples fake companies --
 7         Q.       Okay.
 8         A.       -- rather than refer to companies that
 9   may or may not be our clients, just as a general
10   practice.   I can still answer this particular
11   question.
12                 As I mentioned earlier, the tenet we
13   have in any flow of information is that the
14   advertiser creating the ad controls that flow of
15   information.    So the third-party measurement partner
16   itself has neither unlimited access nor unlimited
17   rights, as negotiated in those agreements, per my
18   understanding, to utilize that data as they see fit.
19                 The data, in its inherent rights -- and,
20   again, I'm not a lawyer, but using "rights" broadly
21   as the ability to view and use -- those capabilities
22   are granted, essentially, by the advertiser to the
23   third party if there is a goal of creating a report
24   by that third-party measurement partner for the
25   advertiser.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
      Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 18 of 37
            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           Page 49
1                 So in no case would we negotiate an
2   agreement that would allow a third party to provide
3   competitive information from one advertiser to
4   another.
5         Q.      How does an entity become an approved
6   measurement partner?
7         A.




                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 19 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 50
 1




 9         Q.      Did Facebook ever consider partnering or
10   engaging in a partnership with BrandTotal to
11   proactively bring insights for marketers?
12                 MR. HOLTZBLATT:      Object as out of scope.
13                 You can answer if you know.
14         A.      That is outside the scope of my
15   day-to-day and my knowledge in preparation for this
16   testimony.
17         Q.      Just to condense that.
18                 Your answer, then, is "I don't know"?
19         A.      What is the question?
20         Q.      Did Facebook ever consider partnering or
21   engaging in a partnership with BrandTotal to
22   proactively bring insights for marketers?
23                 MR. HOLTZBLATT:      Object to form and
24   object as out of scope.
25         A.      As I said, based on my preparation and


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 20 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 51
 1   my day-to-day responsibilities, I do not know the
 2   answer to that question.
 3         Q.      Mr. Newman, do you know who Kim
 4   Stonehouse at Facebook is?
 5         A.      No.
 6         Q.      Do you know who Gabriel Gontijo,
 7   G-O-N-T-I-J-O, at Facebook is?
 8         A.      No.
 9         Q.      Do you know who Rita Procter at Facebook
10   is?
11         A.      No.
12         Q.      Do you know a Michelle Morris at
13   Facebook?
14         A.      No.
15         Q.      Do you know an Alejandra, and then the
16   last name is C-O-S, dash, P-E-R-A-Z-A, at Facebook?
17         A.      No.
18                 And I assume that we're using the
19   colloquial definition of the term "no."            These are
20   not names that are immediately familiar to me and I
21   could not place the face.
22         Q.      Turning --
23         A.      Facebook, obviously, is a large company.
24         Q.      I am aware of that, and I appreciate
25   that clarification.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 21 of 37
               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 64
 1         A.      We've discussed, throughout the course
 2   of my testimony, the advertising ecosystem.             There
 3   are literally hundreds of thousands of participants
 4   on the business side of that ecosystem, and tens
 5   of millions of participants on the advertising side.
 6                 So, again, not trying to slice the onion
 7   too thin here, but just making sure that we're --
 8   that I am not discussing a permission acquisition
 9   process that does not apply to the entity definition
10   that you might have in mind.
11                 So if you could be more specific about
12   the entity in general as a participant in the
13   advertising ecosystem, that might help guide my
14   answer.    Either way, I'm aware of multiple avenues
15   to obtain permission which, as I said, was the focus
16   of my initial answer --
17         Q.      How many avenues are you --
18         A.      -- for --
19         Q.      I apologize.
20                 How many avenues are you aware of?
21         A.      Well, when we think about this term, we
22   really subdivide it on two axes.          There is manual
23   access to data, and there is automated access to
24   data on one axis; on the other, there is authorized
25   and unauthorized.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 22 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 65
 1                 So a simple example of authorized
 2   automated would be the use of an API.           The process
 3   to obtain access to an API is publicly available,
 4   and the standards by which you obtain that access
 5   are readily displayed in the business section of the
 6   Facebook website.
 7                 There are other instances where a more
 8   negotiated access -- again, going back to our
 9   measurement partner conversation -- where the focus
10   would likely be on the speed and volume of data, and
11   altering that in some way from the standard.
12                 And when I speak of speed and volume,
13   I'm really thinking of processing capacity.             It
14   takes time to move a bit, those zeros and ones I've
15   spoken about all day, from one server to another.
16   Those capabilities have real-world investment in
17   hardware.
18                 And, therefore, there may be times where
19   it benefits the ecosystem -- our clients, who are
20   our primary focus, from a business standpoint -- to
21   create augmented access on either of those two
22   parameters.
23                 An example there would, essentially, be
24   a search engine, a major search engine in a given
25   region not applied via the API access workflow.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 23 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 66
 1   That would be a negotiated agreement.
 2                 Nevertheless, all of the data access as
 3   outlined here in this section you've highlighted
 4   focuses on permission.
 5                 The area in which -- again, I'm not a
 6   lawyer, but I would say permission is implied, is in
 7   the manual access to data.        If a user logs in to
 8   Facebook, sees advertising, writes down what that
 9   advertising is, and provides that as a service
10   somehow, that would meet our terms and conditions,
11   as I understand it.      Again, I'm not a lawyer.
12         Q.      But if it was automated, it would not,
13   correct?
14                 MR. HOLTZBLATT:      Object to form.
15         A.      Automated, unauthorized data access is,
16   per this term, prohibited under our services we
17   provide, terms of service.
18         Q.      And the -- I understand from your
19   answer -- and correct me if I'm wrong; I want to
20   make sure we're on the same page -- that the two
21   ways to become authorized are either to go through
22   the API process or to be subject of a negotiated
23   agreement; is that correct?
24                 MR. HOLTZBLATT:      Object to form.
25         A.      You have highlighted two ways to obtain


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 24 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 67
 1   authorized automated access.
 2         Q.      What are those two ways?
 3         A.      Two ways to obtain authorized automated
 4   access to data are through our collection of APIs or
 5   through some negotiated agreement.
 6         Q.      And the example of a negotiated
 7   agreement you provided earlier was the case of a
 8   search engine, correct?
 9         A.      That's correct.
10




25                 MR. HOLTZBLATT:      Object to form, and


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 25 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 68
 1   object as out of scope other than as limited to
 2   current tools.
 3         A.




13         Q.      In view of your response and your
14   counsel's objections, I'm going to rephrase my
15   question slightly.
16




20         A.      Can you be more specific about what you
21   mean by "competitive"?
22         Q.      So I remember what you said earlier
23   about not wanting to use real-world companies.
24         A.      Thank you.
25         Q.      So I'm going to use company Acme, which


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 26 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 69
 1   I think is everyone's favorite Road Runner supplier.
 2   And I'll admit, I struggle to think of a second one,
 3   so I'm going to go with Sweetums, and that's
 4   S-W-E-E-T-U-M-S.
 5                 So let's assume Acme and Sweetums are
 6   both providers of widgets, just to use the favorite
 7   law school example.      Acme and Sweetums both provide
 8   widgets.    Acme is an advertiser on the Facebook
 9   platform.
10                 Do you understand that so far?
11         A.      Yes.
12         Q.      Okay.    So has -- strike that.
13                 Sweetums is interested in advertising on
14   Facebook and wants to know what success Acme has
15   seen with its own advertisements on Facebook.
16                 Has -- my question, sir -- strike that.
17                 Do you understand that scenario so far?
18         A.      Yes.
19




24                 MR. HOLTZBLATT:      Josh, do you --
25                 I don't know, Dustin, where you are in


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 27 of 37
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 72
 1   pages.     I am not a developer, so the details of
 2   those steps are best understood by me as publicly
 3   available in terms of the broad guidelines, and
 4   clearly delineated once one logs in to Facebook and
 5   finds those pages in the developer section of our
 6   website.
 7


 9                  MR. HOLTZBLATT:     Object to form.
10




22         Q.      Let me present this slightly
23   differently, then, with the use of a hypothetical.
24




                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
    Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 28 of 37
          HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                         Page 73
1




7               MR. HOLTZBLATT:      Object to form.
8




                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 29 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 74
 1




21         Q.      All right.     Do you have Exhibit No. 2 in
22   front of you, the deposition topics?
23         A.      I will.    Yes, I have it open.
24         Q.      I direct your attention to Topic No. 6,
25   which begins on PDF page 5, approximately line 7.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 30 of 37
               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 79
 1         Q.      Mr. Newman, before the next line of
 2   questioning, I want to establish a few terms to make
 3   sure that we're on the same page about some issues.
 4                 If a company, let's say, Acme, posts --
 5   strike that.
 6                 Acme has a page, correct, that is their
 7   company's, essentially, profile page; is that right?
 8                 MR. HOLTZBLATT:      Object to form.
 9         A.      A company can create a page within the
10   Facebook platform.
11         Q.      The term for that is a "page"?
12         A.      Yes.
13         Q.      And Acme, using our hypothetical, if
14   they create a post on their page that they do not
15   pay to be disseminated to users, it is just a post
16   that they host on their page.
17                 Do you have a term for what that post is
18   called?
19                 MR. HOLTZBLATT:      Object to form.
20         A.      In general, from a measurement product
21   perspective, there are two high-level kinds of
22   content: content for which advertisers pay, and
23   content that, like any other individual, an
24   advertiser can post free of charge on their own
25   Facebook presence.      We refer to content like that as


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 31 of 37
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 80
 1   "organic."
 2           Q.    So unpaid content would be organic?
 3           A.    Generally, yes.
 4           Q.    And if the host is then paid to be
 5   distributed to advertisers, what is your term for
 6   that?
 7           A.    I'm pausing because there are -- we're
 8   starting to get into the weeds of the mechanics of
 9   advertising on Facebook, and I want to be specific.
10                 It is possible to boost an organic post;
11   in other words, to pay to increase the likelihood
12   that that organic post reaches people that would
13   find it helpful and useful; again, following our
14   principle of Facebook advertising, that our job is
15   to create an ecosystem where both our users and our
16   advertisers are finding value.
17                 So at that moment, I suppose an organic
18   post, by your framing, becomes a paid post, but --
19           Q.    Okay.    Sorry.
20           A.    -- in terms of our previous discussions
21   in the organization of who can see data related to a
22   post to an advertisement, the distinction is the
23   same.    The controlling entity -- advertiser,
24   individual, business -- who initiated the ad or the
25   content controls access to the data related to that


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 32 of 37
              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 81
 1   content.
 2                 Even when a third party gets involved in
 3   the aggregation or reformatting of that data, the
 4   third party's ability to utilize that data, even if
 5   they have access to an API, their ability to access
 6   that specific data and present it back, is dependent
 7   upon the original owner's consent.
 8           Q.    Does Facebook offer tools by which an
 9   advertiser can consent to share their advertising
10   data?
11                 MR. HOLTZBLATT:      Object to form.
12           A.    Yes.
13           Q.    What tools are those?
14                 MR. HOLTZBLATT:      Object to form.
15           A.    We've discussed a number of them.           I am
16   unfamiliar with the exact mechanics of what needs to
17   be clicked in order to authorize.
18                 But, again, speaking to my high-level
19   understanding of how the APIs function, access to
20   data in an automated way for an API has a workflow
21   wherein the, quote/unquote, owner of the
22   advertisement, and thereby the data associated with
23   that advertisement, provides permissioning for that
24   data to be viewed/utilized/accessed in some way by
25   another party.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 33 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 82
 1                  Again, the party is in no case a
 2   competitor, but it is a third party with which
 3   Facebook has some negotiated agreement of which, to
 4   my understanding, the standard terms and conditions
 5   we discussed earlier in my testimony are a piece and
 6   a requirement of the agreement.
 7         Q.       Okay.   Returning to our situation in
 8   which we have Acme and Sweetums.          If Acme and
 9   Sweetums are both advertisers on Facebook and have
10   consented through this workflow that you just
11   discussed, would it be possible for an approved
12   partner to utilize that data to provide advertising
13   metrics on the industry of widgets that both Acme
14   and Sweetums provide?
15                 MR. HOLTZBLATT:      Object to form.
16         A.      My understanding is that would be
17   prevented by our terms.
18         Q.      Are there any specific tools Facebook
19   provides to facilitate that type of analysis?
20                 MR. HOLTZBLATT:      Object to form.
21         A.      No.   That type of analysis is not
22   consistent with the goals and ethos of the
23   measurement product team that I've described
24   previously, and, therefore, we would not build tools
25   to that end.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 34 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 83
 1         Q.      Is Facebook aware of any authorized
 2   third parties that provide such an analysis?
 3                 MR. HOLTZBLATT:      Object to form, and out
 4   of scope.
 5         A.      I can speak from my personal experience,
 6   that I am not aware of any such agreements or
 7   comments.
 8         Q.      A few minutes ago we were speaking about
 9   the types of organic versus paid host.
10                 If I refer to a post made on a company's
11   page that is not boosted as a non-sponsored post,
12   does that term make sense to you?
13                 MR. HOLTZBLATT:      Object to form.
14         A.      Are you asking if I've heard of the term
15   "non-sponsored post"?
16         Q.      No.   I'm just saying, if I use the term
17   "non-sponsored post" to refer to a post made on a
18   company's public page that is not boosted, does that
19   term make sense to you?
20                 MR. HOLTZBLATT:      Object to form.
21         A.      I think we can agree on a non-sponsored
22   post as essentially being equivalent to organic
23   content.
24         Q.      If we then refer to a "sponsored post"
25   as an organic post that is then boosted, does that


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 35 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 88
 1   Ad Library was created to serve a public interest/
 2   integrity goal.      The integrity goal for political
 3   advertising, given Facebook's centrality to
 4   political discussion, is to ensure that the public
 5   is well-informed about the targets of Facebook
 6   advertising by political entities or political
 7   candidates.
 8                 We extended that capability to
 9   non-political ads simply for the creative itself
10   that is currently running on Facebook in order to
11   ensure that the public had a view into our ads'
12   compliance with the public interest in highly
13   regulated industries such as housing or medicine.
14          Q.     On this same page of Exhibit 1, the
15   first row, "Time ad shown to user."
16                 Do you see that?
17          A.     Yes.
18          Q.     On the second portion where it says
19   "Ad Library" in brackets, it says "non-SIEP will not
20   show end date."
21                 Do you see that?
22          A.     Yes.
23          Q.     What is "SIEP"?
24          A.     I do not know what the acronym stands
25   for.   Broadly, it's making the distinction I've


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 36 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 89
 1   already discussed, which is between political and
 2   commercial advertising.       So a non-SIEP ad would be a
 3   non-political ad.
 4                  Again, the delineations here, any
 5   restriction in data is done to adhere to our
 6   principle of the owner of the advertisement owning
 7   the data associated with that advertisement.
 8                  As always, in a complex system, it's
 9   incumbent upon the company running that system to
10   balance every stakeholder's rights and needs, and
11   this is an example of that balance.          To protect the
12   ownership of the data that we promise advertisers,
13   we do not show the end date.
14         Q.      So I understand that the third column of
15   this chart which says "source" is tools an
16   advertiser can use to view information about their
17   campaign.
18                 What, then, is the distinction between
19   the source and the fourth column, which is
20   "Field/API"?
21                 MR. HOLTZBLATT:      Object to form.
22         A.      That's simply incremental information,
23   slightly more technical, that would refer to
24   something akin to developer instructions.            So if a
25   developer in that first example was looking for


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
       Case 3:20-cv-07182-JCS Document 134-3 Filed 04/09/21 Page 37 of 37
             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                            Page 90
 1   gender, they would look in the insights API as a
 2   source, as outlined in column 3.          But the field they
 3   would look for in order to obtain that data point,
 4   as outlined in column 2, would be
 5   "breakdowns-gender" as a field to guide their
 6   development to bring that data point into whatever
 7   application they're building.
 8         Q.      And I believe we talked about this
 9   earlier.   But for the insights API, that information
10   is available only for the advertiser's own
11   campaigns, correct?
12         A.      Available to who?
13         Q.      To the advertiser.
14         A.      Acme gets access to Acme's
15   advertisement; Acme gets access to Acme's
16   advertising data.
17         Q.      Turn to the third page of Exhibit 1, the
18   second column, "Advertisements URL."           Tell me when
19   you're there, please.
20         A.      I am there.
21         Q.      So an advertisement's URL is available
22   to the advertiser through the marketing API; is that
23   correct?
24         A.      Yes.
25         Q.      And then it would also --


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
